This appeal presents but one question. Whether the verbal promise of the defendant to pay the debt, which his brother had contracted for his own benefit, and on his own account, and from which the defendant derived no advantage, was void by the statute of frauds. The Revised Statutes, vol. 3 (page 221, § 2, 5th ed.), provide as follows: "In the following cases every agreement shall be void, unless such agreement, or some note or memorandum thereof, expressing the consideration, be in writing, and subscribed by the party to be charged therewith. 1st. Every agreement that by its terms is not to be performed within one year from the making thereof. 2d. Every special promise to answer for the *Page 245 
debt, default or miscarriage of another person." The above section was amended in 1863, so that the consideration for the agreement need not be expressed therein. It is not pretended that there was any note or memorandum of the defendant's promise, or that the defendant received any consideration, or derived any benefit on account of his promise to pay the debt. Nor that the plaintiff parted with anything of value, or incurred any liability or obligation in consequence of such promise, unless it be inferred that he became liable to pay the costs of the action which was commenced against the brother of the defendant. There is no proof that he paid the costs of such action. It is very clear that the debt remained uncancelled against Louis Wunsch, and could be collected of him, if responsible, so that the defendant, at most, became surety for his brother. We are clearly of opinion that the agreement of the defendant was void, not being in writing. It was not an-agreement to pay his own debt, but that of his brother, and without any consideration whatever enuring to the defendant. If it be assumed that the discontinuance of the cause against Louis Wunsch furnished an adequate consideration for the defendant's promise, the difficulty still remains, because the agreement was not in writing, The case at bar is not, in principle, distinguishable from Mallory v. Gillett (21 N.Y., 413); Pfeiffer v. Adler
(37 N.Y., 164); Brown v. Weber (38 N.Y., 184). The judgment should be reversed with costs.